Citation Nr: 18100252
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-30 648
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a disability manifested by dizziness and vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.
The Veteran served on active duty from August 1962 to July 1964.
This matter comes before the Board of Veterans Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).    
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In May 2014, the Veteran was provided with a VA examination related to his claim for service connection for vertigo.  However, at that time, the examiner noted that the Veteran was diagnosed with labyrinthitis.  The veteran reported that he experienced dizziness since 2010 and it was getting worse.  He also reported that his condition was aggravated with head movements as well as when he stands up after prolonged sitting.  Upon examining the Veteran, the examiner found the condition is less likely than not due to service.  The examiner reasoned that as per medical literature - meniere disease is a condition that is thought to arise from abnormal fluid and ion homeostasis in the inner ear.  The disease is named for Prospere Meniere, a French physician who first reported that the inner ear could be the source of a syndrome manifesting episodic vertigo, tinnitus, and hearing loss.  The Veterans CT mastoid revealed labyrinthitis and that was causing his vertigo, but it was not due to hearing loss and tinnitus as well as meniere disease.
The Board cannot make a fully-informed decision on the issue of vertigo because the VA examiner did not opine whether the hearing loss, tinnitus or Menieres disease aggravated the vertigo.  Additionally, the examiners opinion is also inadequate because it failed to discuss the nature of the diagnosed labyrinthitis and whether it could have been caused by the Veterans bilateral hearing loss.  As such, the Board finds a remand is warranted to obtain adequate medical nexus opinions regarding secondary service connection and aggravation.  
On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
The matter is REMANDED for the following action:
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 
2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability manifested by dizziness or vertigo, to include currently diagnosed labyrinthitis and Menieres disease, is related to service.  The examiner must review the claims file in conjunction with the examination. 
The examiner is requested to list all disabilities manifested by dizziness or vertigo currently present and those present at any time since the institution of this claim in February 2014. 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by dizziness and vertigo, to include labyrinthitis and Menieres disease, had onset in service or is otherwise related to a disease or injury in service. 
The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veterans disability manifested by dizziness and vertigo, to include labyrinthitis and Menieres disease was (a) caused by his service connected hearing loss and tinnitus, or (b) aggravated (chronically worsened) by his service-connected bilateral hearing loss or tinnitus.  If the examiner states any disability is aggravated (chronically worsened) by service-connected bilateral hearing loss and tinnitus, although not directly caused by either one, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.
The examiner should provide reasons for the opinions that take into account the Veterans reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.
If the examiner discounts the Veterans reports, he or she should provide a reason for doing so.
If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.
3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
By this remand, the board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Diaz-Ferguson, Associate Counsel 

